UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2112


ERVIN MIDDLETON,

                Plaintiff - Appellant,

          v.

CARRINGTON MORTGAGE SERVICES, LLC, a Delaware Limited
Liability Company; ATLANTIC LAW GROUP, LLC, a Delaware Limited
Liability Company; DOES 1-100,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:16-cv-01084-LMB-MSN)


Submitted:   January 17, 2017             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ervin Middleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ervin Middleton appeals the district court’s order dismissing

his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).                    We have

reviewed    the   record   and   find    that   this   appeal    is   frivolous.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court. Middleton

v. Carrington Mortg. Servs., LLC, No. 1:16-cv-01084-LMB-MSN (E.D.

Va. Aug. 26, 2016).        We dispense with oral argument because the

facts   and   legal    contentions      are   adequately   presented      in   the

materials     before   this   court     and   argument   would    not    aid   the

decisional process.

                                                                        DISMISSED




                                         2